 

Exhibit 10.3

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT, dated August 4, 2020 (this “Agreement”), is by
and between MegaChips Corporation, a company incorporated under the laws of
Japan and having its principal place of business at Shin-Osaka Hankyu Building,
1-1-1 Miyahara, Yodogawa-ku, Osaka, 532-0003 Japan (“Seller”) and SiTime
Corporation, a company incorporated under the laws of the State of Delaware,
with its registered office at 5451 Patrick Henry Drive, Santa Clara, CA 95054,
U.S.A (“Buyer”) (each a “Party” and collectively the “Parties”).

In consideration of the respective covenants and agreements hereinafter set
forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

1.

Sale and Purchase.

On the terms and subject to the conditions set forth in this Agreement, Buyer
shall purchase and acquire from Seller, and Seller shall sell, transfer, assign
and convey to Buyer, for the consideration specified in Section 3 below, all of
Seller’s right, title and interest in and to the assets and properties set forth
on Schedule 1.1 hereto (the “Equipment”).

2.

Delivery.

On August 4, 2020 or any other date agreed upon between the Parties, Seller
shall transfer and assign the Equipment to Buyer at Seller’s Makuhari office, as
located there as it is, and Buyer shall receive the Equipment together with the
ownership, right, title and interest therein and thereto.

3.

Purchase Price.  

The consideration for the sale of the Equipment (the “Purchase Price”) shall be
JPY14,427,719.

4.

Tax.

Buyer and Seller acknowledge and agree that any and all taxes and duties imposed
in connection with the transactions contemplated by this Agreement, including
consumption tax in Japan, will be excluded from the Purchase Price. Buyer shall
bear the responsibility for payment of any and all taxes or duties incurred in
connection with the transactions contemplated by this Agreement (excluding, for
the avoidance of doubt, any income, capital gains, or other similar taxes).  

5.

Payment.

Within thirty (30) days after the date of invoice to be issued by Seller
following the delivery of Equipment, Buyer shall pay the Purchase Price in the
currency of USD calculated by exchange rate of USD and JPY at the time of
payment.

1

--------------------------------------------------------------------------------

 

6.

DISCLAIMER.

THE EQUIPMENT BEARS NO WARRANTIES TO BUYER, WHETHER EXPRESS WARRANTIES OR
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE
OR NON-INFRINGEMENT, AND SELLER WILL HAVE NO LIABILITY IN CONTRACT OR TORT FOR
ANY DAMAGE, LOSS, COST OR EXPENSE (WHETHER DIRECT, INDIRECT, SPECIAL OR
CONSEQUENTIAL) SUFFERED OR INCURRED BY BUYER, EVEN IF CAUSED BY NEGLIGENCE OR
OTHER FAULT OF SELLER.

IN WITNESS WHEREOF, each of the Parties has executed this Asset Purchase
Agreement as of the date first above written.

 

Seller:

 

 

 

MegaChips Corporation

 

 

 

By:

 

/s/ Shinya Yoshia

Name:

 

Shinya Yoshida

Title:

 

Director, Mixed Signal Design Dept.

 

 

 

Buyer:

 

 

 

SiTime Corporation

 

 

 

By:

 

/s/ Nara Bharath

Name:

 

Nara Bharath

Title:

 

Executive Vice President, Systems

 

2